Case: 14-14361   Date Filed: 06/15/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 14-14361
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 1:11-cr-00255-TWT-RGV-8



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

DERRICK POWELL,
a.k.a. Carlos Dawson,
a.k.a. Dip,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                        ________________________

                                (June 15, 2015)
              Case: 14-14361     Date Filed: 06/15/2015   Page: 2 of 2


Before TJOFLAT, MARCUS and WILLIAM PRYOR, Circuit Judges.

PER CURIAM:

      David H. Jones, appointed counsel for Derrick Powell in this criminal

appeal, has moved to withdraw from further representation of the appellant and has

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals that

counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Powell’s convictions and

sentences are AFFIRMED.




                                         2